— Appeal by defendant American Motors Sales Corporation from an order of the Supreme Court, Kings County, dated October 21, 1977, which, upon reargument, granted plaintiffs leave to replead six causes of action. Order reversed, on the law, with $50 costs and disbursements, and motion for leave *679to "reargue” and replead denied. Plaintiffs’ motion to reargue, which was based upon additional information, was in reality a motion to renew (see Siegel, Practice Commentaries, McKinney’s Cons Laws of NY, Book 7B, CPLR 2221:7, p 157). However, plaintiffs may not replead since they have not shown good ground to support their causes of action (see CPLR 3211, subd [e]). Hopkins, J. P., Titone, O’Connor and Cohalan, JJ., concur.